DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5,7-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bastyer et al. (US 10,229,697 B2) and Shenoy et al. (US 2014/0341547 A1).

Claim 1, the prior art as in Bastyr et al. disclosed of a method for recording a mixed audio signal, the method comprising: receiving a mixed audio signal via plurality of microphones (fig.1 (131); col.6 line 35-55); determining an audio parameter associated with the mixed audio signal received at each of the plurality of microphones (fig.1 (141); col.8 line 40-55); determining active audio sources and a number of the active audio sources from the mixed audio signal (fig.1 (151); abstract); determining direction and positional information of each of the active audio source (col.10 line 60-67); dynamically selecting a set of microphones from 

	But the art lacked of such aspect as recording the mixed audio for reproducing directional audio.  But the art as in Shenoy et al. disclose of the specific aspect as recording the mixed audio for reproducing directional audio (par [101]). Thus, one of the ordinary skills in the art could have modified the art by adding such playback configuration including recording the mixed audio for reproducing directional audio so as to provide the listener locational sound.  

2. The method as claimed in claim 1, but the art never specify as wherein a number of microphones in the set of microphones is equal to the number of the active audio sources, but one of the ordinary skills in the art could have configured the number of microphone associated with active audio source, by specify if desired such that the number of microphones in the set of microphones 

The further concept  wherein the predefined condition is identified based on the number of the active audio sources and the audio parameter (the limitation regarding “predefine condition” is not given  weight since such limitation is optional).  


3. The method as claimed in claim 1, wherein the direction of each of the active audio sources is determined relative to a direction of one of: the plurality of microphones, an electronic device communicatively coupled to the plurality of microphones, or a ground surface (B-fig.1 (120/130); col.6 line 30-45).  

4. The method as claimed in claim 1, wherein determining the direction of each of the active audio sources is based on at least one of the audio parameter, a magnetometer reading of an electronic device communicatively coupled to the plurality of microphones, or an azimuthal direction of the active audio source (B-fig.1 (141); col.8 line 40-55).

  Claim 5, the method as claimed in claim 1, but the art never specify as wherein determining the direction of each of the active audio sources comprises: receiving a user input selecting each of the active audio sources in media including the mixed audio signal; identifying the active audio sources in response to the user input.

	But, the concept of manually as in user input instead of automatically configuring such aspect as determining the direction of each of the active audio sources comprises: receiving a user input selecting each of the active audio sources in media including the mixed audio signal; identifying the active audio sources in response to the user input would have been obvious as per user’s preference thus, one of the ordinary skills in the art could have implemented such user input for determining the direction and selecting the audio source for achieving the same result as processing the desired signal in presence of various signals. 



Claim 7, the method as claimed in claim 1, wherein the audio parameter includes at least one of a dominant wavelength, an intensity, an amplitude, a dominant frequency, a pitch, or a loudness (Ba-col.11 line 25-30).  


8. The method as claimed in claim 1, wherein the predefined condition includes: selecting a first microphone and a second microphone from the plurality of microphones such that a distance between the first microphone and the second microphone is substantially equal to half of a dominant wavelength of the mixed audio signal; selecting a third microphone from the plurality of microphones such that an intensity associated with the mixed audio signal received at the third microphone is at a maximum, wherein the third microphone is different from the first microphone and the second microphone; selecting a fourth microphone from the plurality of microphones such that an intensity associated with the mixed audio signal received at the second microphone is at a third microphone; and selecting a set of microphones from a plurality of sets of microphones based on an analysis parameter derived for each of the plurality of sets of microphones, wherein the plurality of microphones are grouped into the plurality of sets of microphones based on the number of the active audio sources (the limitation regarding “predefine condition” is not given  weight since such limitation is optional).  

9. The method as claimed in claim 8, wherein each of the plurality of sets of microphones includes at least two of the first microphone, the second microphone, the third microphone, and the fourth microphone (the limitation regarding “predefine condition” is not given  weight since such limitation is optional).  

.  



11. The method as claimed in claim 1, further comprises: periodically detecting a change in an environment; and dynamically selecting a new set of microphones from the plurality of microphones based on the detected change (Ba-col.10 line 45-67).    

12. The method as claimed in claim 11, wherein the change in the environment indicates at least one of: a change in the number of the active audio sources; a 
  
13. The method as claimed in claim 1, further comprises storing the recorded mixed audio signal in conjunction with a signal as mentioned therein (S-par [101]). 

Thus, the combined teaching as whole, would have disclose of such aspect of the noted storing the recorded mixed  in conjunction with a  first type of information pertaining to the mixed audio signal and a second type of information pertaining to the selected set of microphones as an audio file (Ba-col.10 line 50-65; col.12 line 1-12).  

Claim 14, the prior art as in Bastyr et al. disclose of an electronic device for mixed audio signal, the electronic device comprising: a memory; and 62678-5707 (P24707-US/DMC) a processor configured to: receive a mixed audio signal via a plurality of microphones (fig.1 (100/131); col.6 line 35-55), determine an audio parameter associated with the mixed audio signal (fig.1 (151); abstract); determine direction and positional information of each of the active audio source (col.10 line 60-67); dynamically select a set of microphones from the plurality of microphones based on at least one of the number of the active audio sources, the direction of each of the active audio sources, the positional information of each of the active audio sources, the audio parameter, or a predefined condition (fig.1 (190); col.10 line 50-67), and process, based on the selected set of microphones, the mixed audio signal (fig.1 (180); col.8 line 50-55).

	But the art lacked of such aspect as device for recording the mixed audio for reproducing directional audio.  But the art as in Shenoy et al. disclose of the specific aspect as such device for recording the mixed audio for reproducing directional audio (par [101]). Thus, one of the ordinary skills in the art could have modified the art by adding such playback configuration including recording the mixed audio for reproducing directional audio so as to provide the listener locational sound for reproducing directional audio.  



The further concept  wherein the predefined condition is identified based on the number of the active audio sources and the audio parameter (the limitation regarding “predefine condition” is not given  weight since such limitation is optional).  

16. The electronic device as claimed in claim 14, wherein the direction of each of the active audio sources is determined relative to a direction of one of: the plurality of microphones, an electronic device communicatively coupled to the plurality of microphones, or a ground surface (B-fig.1 (120/130); col.6 line 30-45).    

.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bastyer et al. (US 10,229,697 B2) and Shenoy et al. (US 2014/0341547 A1) and Myllyla et al.(US 2005/0147258 A1).

Claim 6, the method as claimed in claim 1, but the art never specify as wherein determining the direction of each of the active audio sources comprises: receiving a user input that selects the active audio sources in media including the mixed audio signal.


	But, the concept of manually as in user input instead of automatically configuring such aspect as receiving a user input that selects the active audio sources in media including the mixed audio signal would have been obvious as per user’s preference thus, one of the ordinary skills in the art could have 

Although, the art never mentioned of tracking the active audio sources based on at least one of a learned model, the audio parameter, a physiological feature of the active audio source, or a beam formed towards the active audio source. But the art as in Myllyla et al. disclose of tracking associated with user including tracking the active audio sources based on at least one of a learned model, the audio parameter, a physiological feature of the active audio source, or a beam formed towards the active audio source (par [44]). Thus, one of the ordinary skills in the art could have modified the art by adding the tracking associated with user including tracking the active audio sources based on at least one of a learned model, the audio parameter, a physiological feature of the active audio source, or a beam formed towards the active audio source so as to continuously select favorable beam to monitor user’s speaking. 

.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-19 is/are rejected under 35 U.S.C. 102 a (1) as being anticipated by Son et al. (US 2016/0163329 A1).

Claim 18, the prior art as in Son et al. disclose of a method for reproducing directional audio from a recorded mixed audio signal, the method comprising: receiving a user input to play an audio file including the recorded mixed audio signal and a first type of information pertaining to the mixed audio signal and a second type of information pertaining to a set of microphones selected for recording the mixed audio signal (fig.16-17;par [98-100]/the controller allow with display allow user input) : obtaining a plurality of audio signals corresponding to active audio sources in the mixed audio signal based on the first type of 

19. The method as claimed in claim 18, wherein the first type of information includes one or more of the active audio sources, a number of the active audio sources, a direction of each of the active audio sources, or positional information of each of the active audio sources; and wherein the second type of information includes one or more of positions of the selected set of microphones, positions of a plurality of microphones, positions of the selected set of microphones relative to the plurality of microphones, positions of the selected set of microphones relative to an electronic device communicatively coupled to the plurality of microphones, or positions of the selected set of microphones relative to a ground surface (fig.16-17; par [76, 95, 98]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US 2016/0163329 A1) and Plitkins et al. (US 10,291,986).

20. The method as claimed in claim 18, further comprising: receiving a user input that selects one or more of the active audio sources in the mixed audio file (fig.16-17;par [98-100]/the controller allow with display allow user input); determining a number of one or more speakers based on one of a user input or a predefined criterion; 64678-5707 (P24707-US/DMC) performing a translation of each of the plurality of audio signals to obtain translated audio signals based on the first type of information, a sample delay, and the number of the one or more speakers; and reproducing the translated audio signals from the one or more speakers based on the number of the one or more speakers and at least one of the first type of information or the second type of information.

	But Plitkins disclose of the intelligent audio playback wherein predefined criterion; 64678-5707 (P24707-US/DMC) performing a translation of each of the plurality of audio signals to obtain translated audio signals based on the first type of information, a sample 


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISLER PAUL/Primary Examiner, Art Unit 2654